[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION IN DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
This is a personal injury action arising out of an automobile accident involving an automobile operated by the defendant Darryl O'Nalty, in which the plaintiff was a passenger. The automobile had been leased by the defendant Agency Rent-A-Car Inc. to Sarah R. O'Nalty, whose estate is named as a defendant.
The Estate now moves for summary judgment on the ground that Darryl O'Nalty was not authorized to use the automobile and had pleaded guilty in a criminal proceeding, to a violation of General Statutes 53a-1196, "Operating a motor vehicle without owner's permission", which involved the same incident as the accident.
Plaintiff has offered a written statement, by Darryl O'Nalty, in which he states that prior to and at the time of the accident he had, in fact, the permission of Sarah R. O'Nalty, his mother to operate the automobile. This statement qualifies as a "document" and a "written admission" within the meaning of Practice Book 380. The guilty plea by Darryl O'Nalty in the criminal proceeding does not bar the plaintiff from explaining the circumstances of the guilty plea and claiming that Darryl O'Nalty was in fact authorized to use the automobile CT Page 3595 and submitting evidence to support that claim. Since there appears to be a genuine issue of material fact, the motion for summary judgment is denied.
Wagner, J.